Examiner’s Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: In regards to claims 1 and 10, the prior art fails to disclose producing, at the active clamp controller circuit, an active clamp switch control signal based on a voltage amplitude of the active clamp switch voltage; concurrently receiving the active clamp switch control signal at a gate driver circuit and at a delay circuit; enabling, by the gate driver circuit, the active clamp switch in response to receiving the active clamp switch control signal; generating, by [[a]] the delay circuit, a delay signal using the active clamp switch control signal, the delay signal being based on a duration that is inversely proportional to a switching frequency of the active clamp switch; and disabling, by the active clamp controller circuit using the gate driver circuit, the active clamp switch in response to receiving the delay signal generated by the delay circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838